DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 1-6 are objected to because of the following informalities:  
In claim 1, line 9, “commumicate” should be --communicate-- to correct a typo.
In claim 2, lines 1-2; “the micro-grids operate alone” should be --the micro-grid operates alone-- to avoid the issue of lack of antecedent basis.
In claim 5, line 1, “the SDNs” should be --the set of SDNs-- for better clarity.
The other claims not discussed above are objected to because they inherit the above issue(s) from their linking claim(s).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 1, it recites “characterized in that each smart meter senses voltage, current and current direction at the consumer site, and periodically communicates sensed values to a SDN together with site identification, which SDN communicates the values wirelessly up the ascending order to the parent SDN, which 
However, the disclosure does not shows that the mart meters sense voltage. Neither does the disclosure show that the sensed voltage and current values by the smart meters are based upon by the parent SDN to determine instances and location of electrical faults and current theft in the MGA. Instead, it is the SDNs that sense voltage, current, and a direction of current and that make a decision based on the sensed data by the SDNs (i.e., “In one embodiment the SDN comprises at least one current sensor and voltage sensor to measure the current flow and voltage at the PCC point as a sensor data where the SDN is placed, at least one processing unit capable of making a decision after processing the sensor data”; see specification, p. 3; “The SDNs (130,131,132) placed on the top of the distribution poles measure the current flow and voltage of that point of line where the SDN (130) is placed. By the communication with the descendants of SDN (other SDNs (131,132) or SCNs (140)), it 20 detects and localizes the power thefts and line faults. The SDN (130,131,132) consists of current sensor and voltage sensor to measure the current flow and voltage, processing unit to make decisions after processing the data from the descendants and its sensors”; see specification, p. 18; “In one embodiment the decision is an affirmation signal to the circuit to isolate the grid line based on processing of sensor data by detecting power theft and line fault in the grid or part of grid”; see specification, p. 4; “The SDN (130,131,132) consists of current sensor and voltage sensor to measure the current flow and voltage, processing unit to make decisions after processing the data from the 

The other claim(s) not discussed above are rejected by inheriting the issue(s) from their linking claim(s).


4.	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 4, it recites “the wireless communication system” in lines 1-2. However, there no antecedent basis for the limitation. For examination purpose, “wherein the wireless communication system operates through one of wireless protocol of WiFi, Zigbee or cellular” is assumed to be --wherein the set of SDNs communicate among themselves with one of wireless protocol of WiFi, Zigbee or cellular--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over HUGHES (US 20130151177 A1) in view of Powell (US 10274985 B2).

Regarding claim 1, HUGHES teaches a smart distribution power grid (SDPG) system (i.e., “electric utility power distribution systems”; see [0002]) comprising: 
a micro-grid within the power grid (i.e., “inventory zone”; see [0049] and FIG. 4);
a micro-grid area (MGA) within the micro-grid (i.e., “inventory zone”; see [0049]), having a plurality of consumer sites (i.e., “consumers 84, 86 and 88”; see [0049] and FIG. 4) each comprising a smart meter enabled (i.e., “consumer meters 64, 66 and 68”; see [0049]) to sense voltage (i.e., “obtaining substantially simultaneous values for the instantaneous voltage magnitude |Vi| at all metered nodes”; see [0052]), 
a set of Smart Distribution Nodes (SDN) within the MGA (i.e., “Hub 204” and “data processor 208”; see [0107] and FIG. 6; note that the system in FIG. 6 is applicable to the inventory zone (i.e., MGA) of FIG. 4 because “data processor 208 to perform one of more steps of methods 40, 50 and 120”; see [0109]), each communicating wirelessly with at least one smart meter in the MGA (i.e., “meters 202 are wireless networked with hub 204”; see [0106]), the set of SDNs arranged in an ascending order to a parent SDN and enabled to communicate 
characterized in that each smart meter senses voltage, i| at all metered nodes”; see [0052]”; “obtain instantaneous real and reactive power data and instantaneous voltage data”; see [0106]), and periodically (note that this is implied or would have been obvious in view of obtaining “instantaneous” data) communicates sensed values to a SDN (i.e., “Hub 204 is configured to aggregate data obtained by meters 202”; see [0106]) 
HUGHES does not explicitly teaches (see the underlined):
smart meter enabled to sense current and current direction;
periodically communicates sensed values to a SDN together with site identification; and
determines instances and location of electrical faults and current theft in the MGA based on the voltage and current values and site identification received from the descendent SDNs.
But Powell teaches:
a smart meter with site identification (i.e., “The selectable AMIs 330 may include any one or more of the plurality of AMIs 330. The collector control signals may include, for example, an identification of the AMIs 330”; see col. 21, lines 48-51) enabled to sense voltage and current (i.e., “The AMI 330 may include any one or more of the following: A smart meter… to determine… voltage; current; phase; and the like”; see col. 16, lines 10-17).
Also, it is well-known that a current has a direction. It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify HUGHES in view of Powell to incorporate the kind of smart meter that has an ID indicating its installed site and is enabled also to sense current and current direction, such that the 
HUGHES does not explicitly teaches (see the underlined):
the set of SDNs arranged in an ascending order to a parent SDN and enabled to communicate wirelessly with adjacent SDNs; and
which SDN communicates the values wirelessly up the ascending order to the parent SDN.
However, HUGHES indicates that the hub communicates up to the processor via a communication network 206 that could be public, such as internet, or private network (see [0107]). Wireless communication is well-known both for public and private networks. It would have been obvious to one of ordinary skill in the art at the time the application was filed to further modify HUGHES in view of Powell applied above, to incorporate wireless communications in the communication network 206, such that the set of SDNs is arranged in an ascending order to a parent SDN and enabled to communicate wirelessly with adjacent SDNs; and which SDN communicates the values wirelessly up the ascending order to the parent SDN, as claimed. The motivation would be to utilize wireless communication, for its known benefits over wired communications.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over HUGHES in view of Powell and Safdar et al. (“A Survey on Communication Infrastructure for Microgrids” 2013 IEEE; cited previously; hereinafter “Safdar”).

Regarding claim 2, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s).
HUGHES does not explicitly teaches:
wherein the micro-grids operate alone or with at least one other micro-grid in a cluster of micro-grids.
But Safdar teaches:
 wherein the micro-grids operate alone or with at least one other micro-grid in a cluster of micro-grids (i.e., “A MG operates in two modes: 1) grid connected mode and 2) islanded mode”; see p. 545, col. 2, ¶ 5).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify HUGHES in view of Powell, further in view of Safdar, to incorporate the micro-grid in a grid system such that the micro-grids operate alone or with at least one other micro-grid in a cluster of micro-grids, as claimed. The motivation would be to integrate the micro-grids for better reliability.

Regarding claim 3, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s).
HUGHES does not explicitly teaches:
a Micro-grid Control Station (MCS).

a Micro-grid Control Station (MCS) (i.e., “The control algorithms portion consists of computing platforms and operational systems”; see p. 546, col. 2, the last paragraph; “a main controller… collects the required data from agents and performs necessary actions, or… own controller that will take actions according to their policies”; see p. 547, col. 1, ¶ 3).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify HUGHES in view of Powell, further in view of Safdar, to incorporate a Micro-grid Control Station (MCS) as claimed. The motivation would be to facilitate monitoring and controlling the power grid for better reliability.

Regarding claim 4, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s).
HUGHES does not explicitly teaches:
wherein the wireless communication system operates through one of wireless protocol of WiFi, Zigbee or cellular.
But Safdar teaches:
wherein the wireless communication system operates through one of wireless protocol of WiFi, Zigbee or cellular (i.e., see p. 547, VI. WIRELESS TECHNOLOGIES throughout).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to further modify HUGHES in view of Powell, further in view of Safdar, to implement the wireless communication with one of wireless protocol of WiFi, 

Regarding claim 5, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s).
HUGHES does not explicitly teaches:
wherein the wherein the SDNs and the MCS operate together monitoring and controlling of power generation and energy consumption per consumer, detecting and localizing of faults in line, and detecting and localizing power thefts.
But Safdar teaches: 
wherein the wherein the SDNs and the MCS operate together monitoring and controlling of power generation and energy consumption per consumer (i.e., “They connect the power generating sources, transmission, distribution and consumption systems to the management block”; see p. 547, col. 1, ¶ 4), detecting and localizing of faults in line (i.e., “MGs must have the capability to rapidly detect, analyze and respond to the fault (i.e. self-healing)”; see p. 546, col. 1, ¶ 4; “providing outage and geographic information and tracking power flow”; see p. 546, col. 2, ¶ 5).
Note that detecting and localizing power thefts has been a function performed by the data processor in HUGHES.
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to further modify HUGHES in view of Powell and Safdar, to 

Regarding claim 6, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s).
HUGHES does not explicitly teaches:
wherein the MCS comprises at least one communication module, at least one smart data base, collects local information, processes the information and sends control signals to other intelligent entities.
But Safdar teaches:
wherein the MCS comprises at least one communication module (i.e., “Control devices in micro-grid stations communicate over this network with electric appliances in consumer premises”; see p. 547, col. 1, the last paragraph), 

It would have been obvious to one of ordinary skill in the art at the time the application was filed to further modify HUGHES in view of Powell and Safdar, to configure the MCS to comprise at least one communication module, at least one smart data base, collect local information, process the information, and send control signals to other intelligent entities, as claimed. The motivation would be to facilitate storing information for monitoring and controlling the power grid for better reliability.

Response to Arguments
7.	The objections to drawings and specification have been withdrawn in view of the amendment.

8.	The arguments about claim objections have been fully considered. However, there are new informalities found. See Claim Objections above.

9.	The arguments about rejections under 35 USC 112 have been fully considered. However, there are new issues under 35 USC 112, as indicated in the rejections above.

10.	Applicant’s arguments about 35 USC 103 have been considered but are moot because new grounds of rejections based on a new reference has been found in view of the amendment.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN C KUAN/Primary Examiner, Art Unit 2857